

114 S2509 RS: Federal Property Management Reform Act of 2016
U.S. Senate
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 558114th CONGRESS2d SessionS. 2509IN THE SENATE OF THE UNITED STATESFebruary 4, 2016Mr. Carper (for himself, Mr. Portman, Mr. Johnson, Mr. King, Ms. Heitkamp, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 12, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve the Government-wide management of Federal property.
	
 1.Short titleThis Act may be cited as the Federal Property Management Reform Act of 2016.
 2.PurposeThe purpose of this Act is to increase the efficiency and effectiveness of the Federal Government in managing property of the Federal Government by—
 (1)requiring the United States Postal Service to take appropriate measures to better manage and account for property and modernize the Postal fleet;
 (2)providing for increased collocation with Postal Service facilities and guidance on Postal Service leasing practices;
 (3)establishing a Federal Property Council to develop guidance on and ensure the implementation of strategies for better managing Federal property;
 (4)providing incentives to agencies to dispose of excess property through retention of proceeds; and (5)providing guidance for surplus property donations to museums.
			3.Property management
 (a)In generalChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following:
				
					VIIProperty management
 621.DefinitionsIn this subchapter: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)CouncilThe term Council means the Federal Property Council established by section 623(a). (3)DirectorThe term Director means the Director of the Office of Management and Budget.
 (4)DisposalThe term disposal means any action that constitutes the removal of any property from the inventory of the Federal agency, including sale, transfer, deed, demolition, donation, or exchange.
 (5)Federal agencyThe term Federal agency means— (A)an executive department or independent establishment in the executive branch of the Government; or
 (B)a wholly owned Government corporation. (6)Field officeThe term field office means any office of a Federal agency that is not the headquarters office location for the Federal agency.
 (7)Postal propertyThe term postal property means any building owned or leased by the United States Postal Service. (8)Public-private partnershipThe term public-private partnership means any partnership or working relationship between a Federal agency and a corporation, individual, or nonprofit organization for the purpose of financing, constructing, operating, managing, or maintaining 1 or more Federal real property assets.
 (9)Underutilized propertyThe term underutilized property means a portion or the entirety of any real property, including any improvements, that is used—
 (A)irregularly or intermittently by the accountable Federal agency for program purposes of the Federal agency; or
 (B)for program purposes that can be satisfied only with a portion of the property. 622.Collocation among United States Postal Service properties (a)Identification of postal propertyEach year, the Postmaster General shall—
 (1)identify a list of postal properties with space available for use by Federal agencies; and (2)not later than September 30, submit the list to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Oversight and Government Reform of the House of Representatives.
 (b)Voluntary identification of postal propertyEach year, the Postmaster General may submit the list under subsection (a) to the Council. (c)Submission of list of postal properties to federal agencies (1)In generalNot later than 30 days after the completion of a list under subsection (a), the Council shall provide the list to each Federal agency.
 (2)Review by federal agenciesNot later than 90 days after the receipt of the list submitted under paragraph (1), each Federal agency shall—
 (A)review the list; (B)review properties under the control of the Federal agency; and
 (C)recommend collocations if appropriate. (d)Terms of collocationOn approval of the recommendations under subsection (c) by the Postmaster General and the applicable agency head, the Federal agency or appropriate landholding entity may work with the Postmaster General to establish appropriate terms of a lease for each postal property.
 (e)Rule of constructionNothing in this section exceeds, modifies, or supplants any other Federal law relating to any competitive bidding process governing the leasing of postal property.
							623.Establishment of a Federal Property Council
 (a)EstablishmentThere is established a Federal Property Council. (b)PurposeThe purpose of the Council shall be—
 (1)to develop guidance and ensure implementation of an efficient and effective property management strategy;
 (2)to identify opportunities for the Federal Government to better manage property and assets of the Federal Government; and
 (3)to reduce the costs of managing property of the Federal Government, including operations, maintenance, and security associated with Federal property.
								(c)Composition
 (1)In generalThe Council shall be composed exclusively of— (A)the senior real property officers of each Federal agency and the Postal Service;
 (B)the Deputy Director for Management of the Office of Management and Budget; (C)the Controller of the Office of Management and Budget;
 (D)the Administrator; and (E)any other full-time or permanent part-time Federal officials or employees, as the Chairperson determines to be necessary.
 (2)ChairpersonThe Deputy Director for Management of the Office of Management and Budget shall serve as Chairperson of the Council.
								(3)Executive director
 (A)In generalThe Chairperson shall designate an Executive Director to assist in carrying out the duties of the Council.
 (B)Qualifications; full-timeThe Executive Director shall— (i)be appointed from among individuals who have substantial experience in the areas of commercial real estate and development, real property management, and Federal operations and management;
 (ii)serve full time; and (iii)hold no outside employment that may conflict with duties inherent to the position.
										(d)Meetings
 (1)In generalThe Council shall meet subject to the call of the Chairperson. (2)MinimumThe Council shall meet not fewer than 4 times each year.
 (e)DutiesThe Council, in consultation with the Director and the Administrator, shall— (1)not later than 1 year after the date of enactment of this subchapter, establish a property management plan template, to be updated annually, which shall include performance measures, specific milestones, measurable savings, strategies, and Government-wide goals based on the goals established under section 524(a)(7) to reduce surplus property, to achieve better utilization of underutilized property, or to enhance management of high value personal property, and evaluation criteria to determine the effectiveness of property management that are designed—
 (A)to enable Congress and heads of Federal agencies to track progress in the achievement of property management objectives on a Government-wide basis;
 (B)to improve the management of real property; and (C)to allow for comparison of the performance of Federal agencies against industry and other public sector agencies in terms of performance;
 (2)develop standard utilization rates consistent throughout each category of space and with nongovernmental space use rates;
 (3)develop a strategy to reduce the reliance of Federal agencies on leased space for long-term needs if ownership would be less costly;
 (4)provide guidance on eliminating inefficiencies in the Federal leasing process; (5)compile a list of field offices that are suitable for collocation with other property assets;
 (6)research best practices regarding the use of public-private partnerships to manage properties and develop guidelines for the use of those partnerships in the management of Federal property;
 (7)not later than 1 year after the date of enactment of this subchapter— (A)examine the disposal of surplus property through the State Agencies for Surplus Property program; and
 (B)issue a report that includes recommendations on how the program could be improved to ensure accountability and increase efficiencies in the property disposal process; and
 (8)not later than 1 year after the date of enactment of this subchapter and annually during the 4-year period beginning on the date that is 1 year after the date of enactment of this subchapter and ending on the date that is 5 years after the date of enactment of this subchapter, the Council shall submit to the Director a report that contains—
 (A)a list of the remaining excess property or surplus property that is real property, and underutilized properties of each Federal agency;
 (B)the progress of the Council toward developing guidance for Federal agencies to ensure that the assessment required under section 524(a)(11)(B) is carried out in a uniform manner;
 (C)the progress of Federal agencies toward achieving the goals established under section 524(a)(7); and
 (D)if necessary, recommendations for legislation or statutory reforms that would further the goals of the Council, including streamlining the disposal of excess real or personal property or underutilized property.
 (f)ConsultationIn carrying out the duties described in subsection (e), the Council shall also consult with representatives of—
 (1)State, local, tribal authorities, and affected communities; and (2)appropriate private sector entities and nongovernmental organizations that have expertise in areas of—
 (A)commercial real estate and development; (B)government management and operations;
 (C)space planning; (D)community development, including transportation and planning;
 (E)historic preservation; (F)providing housing to the homeless population; and
 (G)personal property management. (g)Council resourcesThe Director and the Administrator shall provide staffing, and administrative support for the Council, as appropriate.
 (h)Access to informationThe Council shall make available, on request, all information generated by the Council in performing the duties of the Council to—
 (1)the Committee on Homeland Security and Governmental Affairs of the Senate; (2)the Committee on Environment and Public Works of the Senate;
 (3)the Committee on Oversight and Government Reform of the House of Representatives; (4)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (5)the Comptroller General of the United States. (i)ExclusionsIn this section, surplus property shall not include—
 (1)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (2)any property that is excepted from the definition of the term property under section 102; (3)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii);
 (4)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (5)any real property the Director excludes for reasons of national security; (6)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (A)the Secretary of the Interior, acting through— (i)the Director of the Bureau of Land Management;
 (ii)the Director of the National Park Service; (iii)the Commissioner of Reclamation; or
 (iv)the Director of the United States Fish and Wildlife Service; or (B)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (7)any property operated and maintained by the United States Postal Service. 624.Inventory and database (a)In generalNot later than 1 year after the date of enactment of this subchapter, the Administrator shall establish and maintain a single, comprehensive, and descriptive database of all real property under the custody and control of all Federal agencies.
 (b)ContentsThe database shall include— (1)information provided to the Administrator under section 524(a)(11)(B); and
 (2)a list of property disposals completed, including— (A)the date and disposal method used for each property;
 (B)the proceeds obtained from the disposal of each property; (C)the amount of time required to dispose of the property, including the date on which the property is designated as excess property;
 (D)the date on which the property is designated as surplus property and the date on which the property is disposed; and
 (E)all costs associated with the disposal. (c)Accessibility (1)CommitteesThe database established under subsection (a) shall be made available on request to the Committee on Homeland Security and Governmental Affairs and the Committee on Environment and Public Works of the Senate and the Committee on Oversight and Government Reform and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)General publicNot later than 3 years after the date of enactment of this subchapter and to the extent consistent with national security, the Administrator shall make the database established under subsection (a) accessible to the public at no cost through the website of the General Services Administration.
 (d)ExclusionsIn this section, surplus property shall not include— (1)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (2)any property that is excepted from the definition of the term property under section 102; (3)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii);
 (4)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (5)any real property the Director excludes for reasons of national security; (6)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (A)the Secretary of the Interior, acting through— (i)the Director of the Bureau of Land Management;
 (ii)the Director of the National Park Service; (iii)the Commissioner of Reclamation; or
 (iv)the Director of the United States Fish and Wildlife Service; or (B)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (7)any property operated and maintained by the United States Postal Service. 625.Information on certain leasing authorities (a)In generalExcept as provided in subsection (b), not later than December 31 of each year following the date of enactment of this subchapter, a Federal agency with independent leasing authority shall submit to the Council a list of all leases, including operating leases, in effect on the date of enactment of this subchapter that includes—
 (1)the date on which each lease was executed; (2)the date on which each lease will expire;
 (3)a description of the size of the space; (4)the location of the property;
 (5)the tenant agency; (6)the total annual rental payment; and
 (7)the amount of the net present value of the total estimated legal obligations of the Federal Government over the life of the contract.
 (b)ExceptionSubsection (a) shall not apply to— (1)the United States Postal Service; or
 (2)any other property the President excludes from subsection (a) for reasons of national security.. (b)Technical and conforming amendments (1)Table of sectionsThe table of sections for chapter 5 of subtitle I of title 40, United States Code, is amended by inserting after the item relating to section 611 the following:
					SUBCHAPTER VII—Property managementSec. 621. Definitions.Sec. 622. Collocation among United States Postal Service properties.Sec. 623. Establishment of a Federal Property Council.Sec. 624. Inventory and database.Sec. 625. Information on certain leasing authorities.. 
 (2)Technical amendmentSection 102 of title 40, United States Code, is amended in the matter preceding paragraph (1) by striking The and inserting Except as provided in subchapters VII and VIII of chapter 5 of this title, the.
				4.United States Postal Service property management
 (a)In generalChapter 5 of subtitle I of title 40, United States Code, as amended by section 3, is amended by adding at the end the following:
				
					VIIIUnited States Postal Service property management
 641.DefinitionsIn this subchapter: (1)Excess propertyThe term excess property means any postal property that the Postal Service determines is not required to meet the needs or responsibilities of the Postal Service.
 (2)Postal propertyThe term postal property means any property owned or leased by, or under the control of, the Postal Service. (3)Postal ServiceThe term Postal Service means the United States Postal Service.
 (4)Underutilized propertyThe term underutilized property means a portion or the entirety of any real property, including any improvements, that is used— (A)irregularly or intermittently by the Postal Service for program purposes of the Postal Service; or
 (B)for program purposes that can be satisfied only with a portion of the property. 642.United States Postal Service property managementThe Postal Service—
 (1)shall maintain adequate inventory controls and accountability systems for postal property; (2)shall develop current and future workforce projections so as to have the capacity to assess the needs of the Postal Service workforce regarding the use of property;
 (3)may develop a 5-year management template that— (A)establishes goals and policies that will lead to the reduction of excess property and underutilized property in the inventory of the Postal Service;
 (B)adopts workplace practices, configurations, and management techniques that can achieve increased levels of productivity and decrease the need for real property assets;
 (C)assesses leased space to identify space that is not fully used or occupied; (D)develops recommendations on how to address excess capacity at Postal Service facilities without negatively impacting mail delivery; and
 (E)develops recommendations on ensuring the security of mail processing operations; and (4)shall, on a regular basis—
 (A)conduct an inventory of postal property that is real property; and (B)make an assessment of each property described in subparagraph (A), which shall include—
 (i)the age and condition of the property; (ii)the size of the property in square footage and acreage;
 (iii)the geographical location of the property, including an address and description; (iv)the extent to which the property is being utilized;
 (v)the actual annual operating costs associated with the property; (vi)the total cost of capital expenditures associated with the property;
 (vii)the number of postal employees, contractor employees, and functions housed at the property; (viii)the extent to which the mission of the Postal Service is dependent on the property; and
 (ix)the estimated amount of capital expenditures projected to maintain and operate the property over each of the next 5 years after the date of enactment of this subchapter..
 (b)Technical and conforming amendmentThe table of sections for chapter 5 of subtitle I of title 40, United States Code, as amended by section 3, is amended by inserting after the item relating to section 626 the following:
				SUBCHAPTER VIII—United States Postal Service property managementSec. 641. Definitions.Sec. 642. United States Postal Service property management..
 5.Agency retention of proceedsSection 571 of title 40, United States Code, is amended to read as follows:  571.General rules for deposit and use of proceeds (a)Proceeds from transfer or sale of real property (1)Deposit of net proceedsNet proceeds described in subsection (d) shall be deposited into the appropriate account of the agency that had custody and accountability for the property at the time the property is determined to be excess.
 (2)Expenditure of net proceedsThe net proceeds deposited pursuant to paragraph (1) may only be expended as authorized in annual appropriations Acts, for—
 (A)activities described in sections 543 and 545, including paying costs incurred by the General Services Administration for any disposal-related activity authorized by this title; and
 (B)activities pursuant to implementation of the Federal Buildings Personnel Training Act of 2010 (40 U.S.C. 581 note; Public Law 111–308).
 (3)Deficit reductionAny net proceeds described in subsection (d) from the sale, lease, or other disposition of surplus real property that are not expended under paragraph (2) shall be used for deficit reduction.
 (b)Effect on other sectionsNothing in this section is intended to affect section 572(b), 573, or 574. (c)Disposal agency for reverted propertyFor the purposes of this section, for any property that reverts to the United States under sections 550 and 553, the General Services Administration, as the disposal agency, shall be treated as the agency with custody and accountability for the property at the time the property is determined to be excess.
 (d)Net proceedsThe net proceeds described in this subsection are proceeds under this chapter, less expenses of the transfer or disposition as provided in section 572(a), from—
 (1)a transfer of excess real property to a Federal agency for agency use; or (2)a sale, lease, or other disposition of surplus real property.
						(e)Proceeds from transfer or sale of personal property
 (1)In generalExcept as otherwise provided in this subchapter, proceeds described in paragraph (2) shall be deposited in the Treasury as miscellaneous receipts.
 (2)ProceedsThe proceeds described in this paragraph are proceeds under this chapter from— (A)a transfer of excess personal property to a Federal agency for agency use; or
 (B)a sale, lease, or other disposition of surplus personal property. (3)Payment of expenses of sale before deposit (A)In generalSubject to regulations under this subtitle, the expenses of the sale of personal property may be paid from the proceeds of the sale so that only the net proceeds are deposited in the Treasury.
 (B)ApplicationThis paragraph applies whether proceeds are deposited as miscellaneous receipts or to the credit of an appropriation as authorized by law.. 
		6.Multi-broker lease of Postal Service facilities
 (a)In generalChapter 20 of title 39, United States Code, is amended by adding at the end the following:  2012.Multi-broker lease of Postal Service facilities (a)DefinitionIn this section, the term multi-broker contract vehicle means a contract vehicle, similar to the National Broker Contract used by the General Services Administration, that encourages competition through the use of multiple national real estate companies.
						(b)Requirement To use multi-Broker lease
 (1)In generalExcept as provided in paragraph (2), the Postal Service shall use a multi-broker contract vehicle to acquire any leased property.
 (2)ExceptionParagraph (1) shall not apply to a leased property— (A)that the Postal Service acquired before the date of enactment of the Federal Property Management Reform Act of 2016; and
 (B)the lease for which the Postal Service renews, using its own resources, on or after the date of enactment of the Federal Property Management Reform Act of 2016..
 (b)Technical and conforming amendmentThe table of sections for chapter 20 of title 39, United States Code, is amended by adding at the end the following:
				2012. Multi-broker lease of Postal Service facilities.. 
			7.Inspector General report on United States Postal Service property
 (a)Definition of excess propertyIn this section, the term excess property has the meaning given the term in section 641 of title 40, United States Code, as added by section 4.
 (b)Excess property reportNot later than 2 years after the date of enactment of this Act, the Inspector General of the United States Postal Service shall submit to Congress a report that includes—
 (1)a survey of excess property held by the United States Postal Service; and (2)recommendations for repurposing property identified in paragraph (1)—
 (A)to— (i)reduce excess capacity; and
 (ii)increase collocation with other Federal agencies; and (B)without diminishing the ability of the United States Postal Service to meet the service standards established under section 3691 of title 39, United States Code, as in effect on January 1, 2016.
					8.Reports on United States Postal Service fleet modernization
 (a)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall study and submit to Congress a report on—
 (1)the feasibility of the United States Postal Service designing mail delivery vehicles that are equipped for diverse geographic conditions such as travel in rural areas and extreme weather conditions; and
 (2)the feasibility and cost of the United States Postal Service integrating the use of collision-averting technology into its vehicle fleet.
 (b)Postal Service reportNot later than 1 year after the date of enactment of this Act, the United States Postal Service shall submit to Congress a report that includes—
 (1)a review of the efforts of the United States Postal Service relating to fleet replacement and modernization; and
 (2)a strategy for carrying out the fleet replacement and lifecycle plan of the United States Postal Service.
 9.Surplus property donations to museumsSection 549(c)(3)(B) of title 40, United States Code, is amended by striking clause (vii) and inserting the following:
			
 (vii)a museum open to the public on a regularly scheduled weekly basis, and the hours of operation are, at a minimum, during normal business hours (as determined by the Administrator and including a museum for which the nonprofit educational or public health institution or organization accedes to any request submitted for access);.
 10.Duties of Federal agenciesSection 524(a) of title 40, United States Code, is amended— (1)in paragraph (4), by striking and at the end;
 (2)in paragraph (5), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
				
 (6)develop current and future workforce projections so as to have the capacity to assess the needs of the Federal workforce regarding the use of real property;
 (7)establish goals and policies that will lead the executive agency to reduce excess property and underutilized property in the inventory of the executive agency;
 (8)submit to the Federal Property Council an annual report on all excess property that is real property and underutilized property in the inventory of the executive agency, including—
 (A)whether underutilized property can be better utilized, including through collocation with other executive agencies or consolidation with other facilities; and
 (B)the extent to which the executive agency believes that retention of the underutilized property serves the needs of the executive agency;
 (9)adopt workplace practices, configurations, and management techniques that can achieve increased levels of productivity and decrease the need for real property assets;
 (10)assess leased space to identify space that is not fully used or occupied; (11)on an annual basis and subject to the guidance of the Federal Property Council—
 (A)conduct an inventory of real property under control of the executive agency; and (B)make an assessment of each property, which shall include—
 (i)the age and condition of the property; (ii)the size of the property in square footage and acreage;
 (iii)the geographical location of the property, including an address and description; (iv)the extent to which the property is being utilized;
 (v)the actual annual operating costs associated with the property; (vi)the total cost of capital expenditures incurred by the Federal Government associated with the property;
 (vii)sustainability metrics associated with the property; (viii)the number of Federal employees and contractor employees and functions housed at the property;
 (ix)the extent to which the mission of the executive agency is dependent on the property; (x)the estimated amount of capital expenditures projected to maintain and operate the property during the 5-year period beginning on the date of enactment of this paragraph; and
 (xi)any additional information required by the Administrator of General Services to carry out section 623; and
 (12)provide to the Federal Property Council and the Administrator of General Services the information described in paragraph (11)(B) to be used for the establishment and maintenance of the database described in section 624..
	
 1.Short titleThis Act may be cited as the Federal Property Management Reform Act of 2016.
 2.PurposeThe purpose of this Act is to increase the efficiency and effectiveness of the Federal Government in managing property of the Federal Government by—
 (1)requiring the United States Postal Service to take appropriate measures to better manage and account for property and modernize the Postal fleet;
 (2)providing for increased collocation with Postal Service facilities and guidance on Postal Service leasing practices;
 (3)establishing a Federal Property Council to develop guidance on and ensure the implementation of strategies for better managing Federal property;
 (4)providing incentives to agencies to dispose of excess property through retention of proceeds; and (5)providing guidance for surplus property donations to museums.
			3.Property management
 (a)In generalChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following:
				
					VIIProperty management
 621.DefinitionsIn this subchapter: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)CouncilThe term Council means the Federal Property Council established by section 623(a). (3)DirectorThe term Director means the Director of the Office of Management and Budget.
 (4)DisposalThe term disposal means any action that constitutes the removal of any property from the inventory of the Federal agency, including sale, transfer, deed, demolition, donation, or exchange.
 (5)Federal agencyThe term Federal agency means— (A)an executive department or independent establishment in the executive branch of the Government; or
 (B)a wholly owned Government corporation (other than the United States Postal Service). (6)Field officeThe term field office means any office of a Federal agency that is not the headquarters office location for the Federal agency.
 (7)Postal propertyThe term postal property means any property owned or leased by the United States Postal Service. (8)Public-private partnershipThe term public-private partnership means any partnership or working relationship between a Federal agency and a corporation, individual, or nonprofit organization for the purpose of financing, constructing, operating, managing, or maintaining 1 or more Federal real property assets.
 (9)Underutilized propertyThe term underutilized property means a portion or the entirety of any real property, including any improvements, that is used—
 (A)irregularly or intermittently by the accountable Federal agency for program purposes of the Federal agency; or
 (B)for program purposes that can be satisfied only with a portion of the property. 622.Collocation among United States Postal Service properties (a)Identification of postal propertyEach year, the Postmaster General shall—
 (1)identify a list of postal properties with space available for use by Federal agencies; and (2)not later than September 30, submit the list to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Oversight and Government Reform of the House of Representatives.
 (b)Voluntary identification of postal propertyEach year, the Postmaster General may submit the list under subsection (a) to the Council. (c)Submission of list of postal properties to federal agencies (1)In generalNot later than 30 days after the completion of a list under subsection (a), the Council shall provide the list to each Federal agency.
 (2)Review by federal agenciesNot later than 90 days after the receipt of the list submitted under paragraph (1), each Federal agency shall—
 (A)review the list; (B)review properties under the control of the Federal agency; and
 (C)recommend collocations if appropriate. (d)Terms of collocationOn approval of the recommendations under subsection (c) by the Postmaster General and the applicable agency head, the Federal agency or appropriate landholding entity may work with the Postmaster General to establish appropriate terms of a lease for each postal property.
 (e)Rule of constructionNothing in this section exceeds, modifies, or supplants any other Federal law relating to any competitive bidding process governing the leasing of postal property.
							623.Establishment of a Federal Property Council
 (a)EstablishmentThere is established a Federal Property Council. (b)PurposeThe purpose of the Council shall be—
 (1)to develop guidance and ensure implementation of an efficient and effective property management strategy;
 (2)to identify opportunities for the Federal Government to better manage property and assets of the Federal Government; and
 (3)to reduce the costs of managing property of the Federal Government, including operations, maintenance, and security associated with Federal property.
								(c)Composition
 (1)In generalThe Council shall be composed exclusively of— (A)the senior real property officers of each Federal agency and the Postal Service;
 (B)the Deputy Director for Management of the Office of Management and Budget; (C)the Controller of the Office of Management and Budget;
 (D)the Administrator; and (E)any other full-time or permanent part-time Federal officials or employees, as the Chairperson determines to be necessary.
 (2)ChairpersonThe Deputy Director for Management of the Office of Management and Budget shall serve as Chairperson of the Council.
								(3)Executive director
 (A)In generalThe Chairperson shall designate an Executive Director to assist in carrying out the duties of the Council.
 (B)Qualifications; full-timeThe Executive Director shall— (i)be appointed from among individuals who have substantial experience in the areas of commercial real estate and development, real property management, and Federal operations and management;
 (ii)serve full time; and (iii)hold no outside employment that may conflict with duties inherent to the position.
										(d)Meetings
 (1)In generalThe Council shall meet subject to the call of the Chairperson. (2)MinimumThe Council shall meet not fewer than 4 times each year.
 (e)DutiesThe Council, in consultation with the Director and the Administrator, shall— (1)not later than 1 year after the date of enactment of this subchapter, establish a property management plan template, to be updated annually, which shall include performance measures, specific milestones, measurable savings, strategies, and Government-wide goals based on the goals established under section 524(a)(7) to reduce surplus property, to achieve better utilization of underutilized property, or to enhance management of high value personal property, and evaluation criteria to determine the effectiveness of property management that are designed—
 (A)to enable Congress and heads of Federal agencies to track progress in the achievement of property management objectives on a Government-wide basis;
 (B)to improve the management of real property; and (C)to allow for comparison of the performance of Federal agencies against industry and other public sector agencies in terms of performance;
 (2)develop utilization rates consistent throughout each category of space, considering the diverse nature of the Federal portfolio and consistent with nongovernmental space use rates;
 (3)develop a strategy to reduce the reliance of Federal agencies on leased space for long-term needs if ownership would be less costly;
 (4)provide guidance on eliminating inefficiencies in the Federal leasing process; (5)compile a list of field offices that are suitable for collocation with other property assets;
 (6)research best practices regarding the use of public-private partnerships to manage properties and develop guidelines for the use of those partnerships in the management of Federal property;
 (7)not later than 1 year after the date of enactment of this subchapter— (A)examine the disposal of surplus property through the State Agencies for Surplus Property program; and
 (B)issue a report that includes recommendations on how the program could be improved to ensure accountability and increase efficiencies in the property disposal process; and
 (8)not later than 1 year after the date of enactment of this subchapter and annually during the 4-year period beginning on the date that is 1 year after the date of enactment of this subchapter and ending on the date that is 5 years after the date of enactment of this subchapter, the Council shall submit to the Director a report that contains—
 (A)a list of the remaining excess property or surplus property that is real property, and underutilized properties of each Federal agency;
 (B)the progress of the Council toward developing guidance for Federal agencies to ensure that the assessment required under section 524(a)(11)(B) is carried out in a uniform manner;
 (C)the progress of Federal agencies toward achieving the goals established under section 524(a)(7); and
 (D)if necessary, recommendations for legislation or statutory reforms that would further the goals of the Council, including streamlining the disposal of excess real or personal property or underutilized property.
 (f)ConsultationIn carrying out the duties described in subsection (e), the Council shall also consult with representatives of—
 (1)State, local, tribal authorities, and affected communities; and (2)appropriate private sector entities and nongovernmental organizations that have expertise in areas of—
 (A)commercial real estate and development; (B)government management and operations;
 (C)space planning; (D)community development, including transportation and planning;
 (E)historic preservation; (F)providing housing to the homeless population; and
 (G)personal property management. (g)Council resourcesThe Director and the Administrator shall provide staffing, and administrative support for the Council, as appropriate.
 (h)Access to informationThe Council shall make available, on request, all information generated by the Council in performing the duties of the Council to—
 (1)the Committee on Homeland Security and Governmental Affairs of the Senate; (2)the Committee on Environment and Public Works of the Senate;
 (3)the Committee on Oversight and Government Reform of the House of Representatives; (4)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (5)the Comptroller General of the United States. (i)ExclusionsIn this section, surplus property shall not include—
 (1)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (2)any property that is excepted from the definition of the term property under section 102; (3)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii);
 (4)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (5)any real property the Director excludes for reasons of national security; (6)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (A)the Secretary of the Interior, acting through— (i)the Director of the Bureau of Land Management;
 (ii)the Director of the National Park Service; (iii)the Commissioner of Reclamation; or
 (iv)the Director of the United States Fish and Wildlife Service; or (B)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (7)any property operated and maintained by the United States Postal Service. 624.Inventory and database (a)In generalNot later than 1 year after the date of enactment of this subchapter, the Administrator shall establish and maintain a single, comprehensive, and descriptive database of all real property under the custody and control of all Federal agencies.
 (b)ContentsThe database shall include— (1)information provided to the Administrator under section 524(a)(11)(B); and
 (2)a list of property disposals completed, including— (A)the date and disposal method used for each property;
 (B)the proceeds obtained from the disposal of each property; (C)the amount of time required to dispose of the property, including the date on which the property is designated as excess property;
 (D)the date on which the property is designated as surplus property and the date on which the property is disposed; and
 (E)all costs associated with the disposal. (c)Accessibility (1)CommitteesThe database established under subsection (a) shall be made available on request to the Committee on Homeland Security and Governmental Affairs and the Committee on Environment and Public Works of the Senate and the Committee on Oversight and Government Reform and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)General publicNot later than 3 years after the date of enactment of this subchapter and to the extent consistent with national security, the Administrator shall make the database established under subsection (a) accessible to the public at no cost through the website of the General Services Administration.
 (d)ExclusionsIn this section, surplus property shall not include— (1)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (2)any property that is excepted from the definition of the term property under section 102; (3)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii);
 (4)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (5)any real property the Director excludes for reasons of national security; (6)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (A)the Secretary of the Interior, acting through— (i)the Director of the Bureau of Land Management;
 (ii)the Director of the National Park Service; (iii)the Commissioner of Reclamation; or
 (iv)the Director of the United States Fish and Wildlife Service; or (B)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (7)any property operated and maintained by the United States Postal Service. 625.Information on certain leasing authorities (a)In generalExcept as provided in subsection (b), not later than December 31 of each year following the date of enactment of this subchapter, a Federal agency with independent leasing authority shall submit to the Council a list of all leases, including operating leases, in effect on the date of enactment of this subchapter that includes—
 (1)the date on which each lease was executed; (2)the date on which each lease will expire;
 (3)a description of the size of the space; (4)the location of the property;
 (5)the tenant agency; (6)the total annual rental payment; and
 (7)the amount of the net present value of the total estimated legal obligations of the Federal Government over the life of the contract.
 (b)ExceptionSubsection (a) shall not apply to— (1)the United States Postal Service; or
 (2)any other property the President excludes from subsection (a) for reasons of national security.. (b)Technical and conforming amendments (1)Table of sectionsThe table of sections for chapter 5 of subtitle I of title 40, United States Code, is amended by inserting after the item relating to section 611 the following:
					SUBCHAPTER VII—Property managementSec. 621. Definitions.Sec. 622. Collocation among United States Postal Service properties.Sec. 623. Establishment of a Federal Property Council.Sec. 624. Inventory and database.Sec. 625. Information on certain leasing authorities.. 
 (2)Technical amendmentSection 102 of title 40, United States Code, is amended in the matter preceding paragraph (1) by striking The and inserting Except as provided in subchapters VII and VIII of chapter 5 of this title, the.
				4.United States Postal Service property management
 (a)In generalChapter 5 of subtitle I of title 40, United States Code, as amended by section 3, is amended by adding at the end the following:
				
					VIIIUnited States Postal Service property management
 641.DefinitionsIn this subchapter: (1)Excess propertyThe term excess property means any postal property that the Postal Service determines is not required to meet the needs or responsibilities of the Postal Service.
 (2)Postal propertyThe term postal property means any property owned or leased by, or under the control of, the Postal Service. (3)Postal ServiceThe term Postal Service means the United States Postal Service.
 (4)Underutilized propertyThe term underutilized property means a portion or the entirety of any real property, including any improvements, that is used— (A)irregularly or intermittently by the Postal Service for program purposes of the Postal Service; or
 (B)for program purposes that can be satisfied only with a portion of the property. 642.United States Postal Service property managementThe Postal Service—
 (1)shall maintain adequate inventory controls and accountability systems for postal property; (2)shall develop current and future workforce projections so as to have the capacity to assess the needs of the Postal Service workforce regarding the use of property;
 (3)may develop a 5-year management template that— (A)establishes goals and policies that will lead to the reduction of excess property and underutilized property in the inventory of the Postal Service;
 (B)adopts workplace practices, configurations, and management techniques that can achieve increased levels of productivity and decrease the need for real property assets;
 (C)assesses leased space to identify space that is not fully used or occupied; (D)develops recommendations on how to address excess capacity at Postal Service facilities without negatively impacting mail delivery; and
 (E)develops recommendations on ensuring the security of mail processing operations; and (4)shall, on a regular basis—
 (A)conduct an inventory of postal property that is real property; and (B)make an assessment of each property described in subparagraph (A), which shall include—
 (i)the age and condition of the property; (ii)the size of the property in square footage and acreage;
 (iii)the geographical location of the property, including an address and description; (iv)the extent to which the property is being utilized;
 (v)the actual annual operating costs associated with the property; (vi)the total cost of capital expenditures associated with the property;
 (vii)the number of postal employees, contractor employees, and functions housed at the property; (viii)the extent to which the mission of the Postal Service is dependent on the property; and
 (ix)the estimated amount of capital expenditures projected to maintain and operate the property over each of the next 5 years after the date of enactment of this subchapter..
 (b)Technical and conforming amendmentThe table of sections for chapter 5 of subtitle I of title 40, United States Code, as amended by section 3, is amended by inserting after the item relating to section 626 the following:
				SUBCHAPTER VIII—United States Postal Service property managementSec. 641. Definitions.Sec. 642. United States Postal Service property management..
 5.Agency retention of proceedsSection 571 of title 40, United States Code, is amended to read as follows:  571.General rules for deposit and use of proceeds (a)Proceeds from transfer or sale of real property (1)Deposit of net proceedsNet proceeds described in subsection (d) shall be deposited into the appropriate account of the agency that had custody and accountability for the property at the time the property is determined to be excess.
 (2)Expenditure of net proceedsThe net proceeds deposited pursuant to paragraph (1) may only be expended as authorized in annual appropriations Acts, for—
 (A)activities described in sections 543 and 545, including paying costs incurred by the General Services Administration for any disposal-related activity authorized by this title; and
 (B)activities pursuant to implementation of the Federal Buildings Personnel Training Act of 2010 (40 U.S.C. 581 note; Public Law 111–308).
 (3)Deficit reductionAny net proceeds described in subsection (d) from the sale, lease, or other disposition of surplus real property that are not expended under paragraph (2) shall be used for deficit reduction.
 (b)Effect on other sectionsNothing in this section is intended to affect section 572(b), 573, or 574. (c)Disposal agency for reverted propertyFor the purposes of this section, for any property that reverts to the United States under sections 550 and 553, the General Services Administration, as the disposal agency, shall be treated as the agency with custody and accountability for the property at the time the property is determined to be excess.
 (d)Net proceedsThe net proceeds described in this subsection are proceeds under this chapter, less expenses of the transfer or disposition as provided in section 572(a), from—
 (1)a transfer of excess real property to a Federal agency for agency use; or (2)a sale, lease, or other disposition of surplus real property.
						(e)Proceeds from transfer or sale of personal property
 (1)In generalExcept as otherwise provided in this subchapter, proceeds described in paragraph (2) shall be deposited in the Treasury as miscellaneous receipts.
 (2)ProceedsThe proceeds described in this paragraph are proceeds under this chapter from— (A)a transfer of excess personal property to a Federal agency for agency use; or
 (B)a sale, lease, or other disposition of surplus personal property. (3)Payment of expenses of sale before deposit (A)In generalSubject to regulations under this subtitle, the expenses of the sale of personal property may be paid from the proceeds of the sale so that only the net proceeds are deposited in the Treasury.
 (B)ApplicationThis paragraph applies whether proceeds are deposited as miscellaneous receipts or to the credit of an appropriation as authorized by law.. 
		6.Inspector General report on United States Postal Service property
 (a)Definition of excess propertyIn this section, the term excess property has the meaning given the term in section 641 of title 40, United States Code, as added by section 4.
 (b)Excess property reportNot later than 2 years after the date of enactment of this Act, the Inspector General of the United States Postal Service shall submit to Congress a report that includes—
 (1)a survey of excess property held by the United States Postal Service; and (2)recommendations for repurposing property identified in paragraph (1)—
 (A)to— (i)reduce excess capacity; and
 (ii)increase collocation with other Federal agencies; and (B)without diminishing the ability of the United States Postal Service to meet the service standards established under section 3691 of title 39, United States Code, as in effect on January 1, 2016.
					7.Reports on United States Postal Service fleet modernization
 (a)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall study and submit to Congress a report on—
 (1)the feasibility of the United States Postal Service designing mail delivery vehicles that are equipped for diverse geographic conditions such as travel in rural areas and extreme weather conditions; and
 (2)the feasibility and cost of the United States Postal Service integrating the use of collision-averting technology into its vehicle fleet.
 (b)Postal Service reportNot later than 1 year after the date of enactment of this Act, the United States Postal Service shall submit to Congress a report that includes—
 (1)a review of the efforts of the United States Postal Service relating to fleet replacement and modernization; and
 (2)a strategy for carrying out the fleet replacement and lifecycle plan of the United States Postal Service.
 8.Surplus property donations to museumsSection 549(c)(3)(B) of title 40, United States Code, is amended by striking clause (vii) and inserting the following:
			
 (vii)a museum open to the public on a regularly scheduled weekly basis, and the hours of operation are, at a minimum, during normal business hours (as determined by the Administrator);.
		9.Duties of Federal agencies
 (a)In generalSection 524(a) of title 40, United States Code, is amended— (1)in paragraph (4), by striking and at the end;
 (2)in paragraph (5), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (6)develop current and future workforce projections so as to have the capacity to assess the needs of the Federal workforce regarding the use of real property;
 (7)establish goals and policies that will lead the executive agency to reduce excess property and underutilized property in the inventory of the executive agency;
 (8)submit to the Federal Property Council an annual report on all excess property that is real property and underutilized property in the inventory of the executive agency, including—
 (A)whether underutilized property can be better utilized, including through collocation with other executive agencies or consolidation with other facilities; and
 (B)the extent to which the executive agency believes that retention of the underutilized property serves the needs of the executive agency;
 (9)adopt workplace practices, configurations, and management techniques that can achieve increased levels of productivity and decrease the need for real property assets;
 (10)assess leased space to identify space that is not fully used or occupied; (11)on an annual basis and subject to the guidance of the Federal Property Council—
 (A)conduct an inventory of real property under control of the executive agency; and (B)make an assessment of each property, which shall include—
 (i)the age and condition of the property; (ii)the size of the property in square footage and acreage;
 (iii)the geographical location of the property, including an address and description; (iv)the extent to which the property is being utilized;
 (v)the actual annual operating costs associated with the property; (vi)the total cost of capital expenditures incurred by the Federal Government associated with the property;
 (vii)sustainability metrics associated with the property; (viii)the number of Federal employees and contractor employees and functions housed at the property;
 (ix)the extent to which the mission of the executive agency is dependent on the property; (x)the estimated amount of capital expenditures projected to maintain and operate the property during the 5-year period beginning on the date of enactment of this paragraph; and
 (xi)any additional information required by the Administrator of General Services to carry out section 623; and
 (12)provide to the Federal Property Council and the Administrator of General Services the information described in paragraph (11)(B) to be used for the establishment and maintenance of the database described in section 624..
 (b)Definition of executive agencySection 524 of title 40, United States Code, is amended by adding at the end the following:  (c)Definition of executive agencyFor the purpose of paragraphs (6) through (12) of subsection (a), the term executive agency shall have the meaning given the term Federal agency in section 621..July 12, 2016Reported with an amendment